Exhibit 10.18

 

Execution copy

 

--------------------------------------------------------------------------------

 

USD 175,000,000

 

secured credit facility

 

--------------------------------------------------------------------------------

 

DEED OF

PLEDGE OF INTERCOMPANY RECEIVABLES

 

DATED 2 September 2005

 

between

 

LIONBRIDGE GLOBAL SOLUTIONS (NETHERLANDS) B.V.

 

as Pledgor

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as Pledgee

 

LOGO [g91363170.jpg]



--------------------------------------------------------------------------------

INDEX

 

Clause

--------------------------------------------------------------------------------

   page


--------------------------------------------------------------------------------

1.      DEFINITIONS

   2

2.      UNDERTAKING TO PLEDGE

   3

3.      PLEDGE OF INTERCOMPANY RECEIVABLES

   3

4.      PERFECTION AND NOTIFICATION OF RIGHT OF PLEDGE

   4

5.      CONTINUING AND ADDITIONAL SECURITY

   4

6.      REPRESENTATIONS AND WARRANTIES

   5

7.      UNDERTAKINGS

   6

8.      ENFORCEMENT

   7

9.      FURTHER ASSURANCES

   8

10.    POWER OF ATTORNEY AND NO WAIVER

   8

11.    TERMINATION

   9

12.    SUCCESSORS AND ASSIGNS AND RE-PLEDGE

   9

13.    WAIVER

   10

14.    COSTS

   10

15.    EVIDENCE OF DEBT

   10

16.    LIABILITY

   10

17.    NOTICES

   11

18.    SEVERABILITY

   12

19.    AMENDMENT AND EMBODIMENT

   12

20.    COUNTERPARTS

   13

21.    ACCEPTANCE

   13

22.    GOVERNING LAW

   13

23.    JURISDICTION

   13

 

Schedules

 

Schedule 1 (Debtors)

Schedule 2 (Form of Notice of Pledge)



--------------------------------------------------------------------------------

Execution copy

 

THIS DEED OF PLEDGE OF INTERCOMPANY RECEIVABLES DATED 2 September 2005 is made
between:

 

(1) WACHOVIA BANK, NATIONAL ASSOCIATION, a banking corporation organised and
existing under the laws of the United States of America and having its principal
office at 301 South College Street, Charlotte, North Carolina 28288, the United
States of America (the “Pledgee”); and

 

(2) LIONBRIDGE GLOBAL SOLUTIONS HOLDINGS (NETHERLANDS) B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
organised under the laws of the Netherlands, having its official seat in
Amsterdam, the Netherlands, and its office address at (5651 CD) Eindhoven, the
Netherlands, Beukenlaan 44 (the “Pledgor”).

 

WHEREAS

 

(A) Pursuant to a credit agreement (the “Credit Agreement”) dated as of 1
September 2005, the Lenders (as defined in the Credit Agreement) have granted to
the Borrowers (as defined in the Credit Agreement) certain Revolving Loans, a
Term Loan, a Letter of Credit subfacility, a Swingline subfacility, and an
Incremental Term Facility (all as defined in the Credit Agreement) in the
maximum principal amount of up to USD 175,000,000.

 

(B) Pursuant to a joinder agreement, dated 2 September 2005, the Pledgor has
become a party to the Credit Agreement.

 

(C) Pursuant to section 2.22 of the Credit Agreement, the Pledgor has undertaken
to pay to the Pledgee, acting in its own capacity and not as representative or
agent of the Lenders, the Dutch Parallel Debt (as defined in the Credit
Agreement).

 

(D) The Pledgor has agreed to (and to the extent required it shall hereby be
agreed that the Pledgor shall) create a first priority disclosed right of pledge
(openbaar pandrecht eerste in rang) over its Receivables (as defined
hereinafter) in favour of the Pledgee as security for the Secured Obligations
(as defined hereinafter).

 

1



--------------------------------------------------------------------------------

NOW THEREFORE IT IS AGREED AS FOLLOWS

 

1. DEFINITIONS

 

1.1 In this Deed:

 

“Debtor” means any present and future subsidiary and direct or indirect
shareholder of the Pledgor, including but not limited to the companies listed in
Schedule 1 (Debtors).

 

“Deed” means this agreement and deed of pledge of intercompany receivables.

 

“Enforcement Event” means a default by a Credit Party in the proper performance
of the Secured Obligations (whether in whole or in part) provided that such
default constitutes an Event of Default which is continuing.

 

“Right of Pledge” means each right of pledge created by this Deed in accordance
with Clause 3 (Pledge of Intercompany Receivables).

 

“Receivables” means any and all rights and claims (vorderingsrechten) (including
but not limited to a right of recourse (regres) or subrogation (subrogatie))
whether present or future, whether actual or contingent, of the Pledgor against
a Debtor arising out of an agreement or a legal relationship including but not
limited to any rights or claims which are shown on the Pledgor’s administrative
records.

 

“Secured Obligations” means any and all obligations and liabilities consisting
of monetary payment obligations (verbintenissen tot betaling van een geldsom) of
the Pledgor to the Pledgee or a Lender whether present or future, whether actual
or contingent, whether as primary obligor or as surety, whether for principal,
interest or costs under or in connection with this Deed, the Credit Documents,
and/or the Pledgor’s Dutch Parallel Debt.

 

1.2 Save where the contrary is indicated, a reference in this Deed to:

 

  (a) this “Deed”, the “Credit Agreement” or any other agreement or document
shall be construed to be a reference to this Deed or the Credit Agreement or
such other agreement or document as the same may be amended, supplemented,
restated, novated or otherwise modified from time to time;

 

  (b) a “Clause” or a “Schedule” shall, subject to any contrary indication, be
construed as a reference to a clause or a schedule of this Deed; and

 

  (c) a “person” shall be construed as a reference to any person, firm, company,
corporation, body corporate, institution, government, state or agency of a state
or any association or partnership (whether or not having separate legal
personality) of two or more of the foregoing.

 

2



--------------------------------------------------------------------------------

1.3 Capitalised words and expressions used but not defined in this Deed shall
have the same meaning as in the Credit Agreement.

 

1.4 The titles and headings of the Clauses are for convenience only and do not
form part of this Deed and shall in no way affect the interpretation thereof.

 

1.5 In this Deed words and expressions importing the singular shall, where the
context permits or requires, include the plural and vice versa.

 

1.6 Any reference in this Deed to a statute (including but not limited to the
Dutch Civil Code) shall be construed as a reference to such statute as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.7 Schedules form an integral part of this Deed.

 

1.8 Any Event of Default shall constitute a verzuim (as meant in Section 6:81
and further of the Dutch Civil Code) and any Enforcement Event shall constitute
a verzuim (as meant in Section 3:248 (1) in conjunction with Section 6:81 and
further of the Dutch Civil Code) in the proper performance of the Secured
Obligations or any part thereof, without any dun (aanmaning), summons (sommatie)
or notice of default (ingebrekestelling) being sent or required.

 

2. UNDERTAKING TO PLEDGE

 

The Pledgor agrees with the Pledgee and undertakes to create or, as the case may
be, to create in advance (bij voorbaat) a first priority disclosed right of
pledge (openbaar pandrecht eerste in rang) over all its Receivables as security
for the Secured Obligations.

 

3. PLEDGE OF INTERCOMPANY RECEIVABLES

 

3.1 The Pledgor grants to the Pledgee:

 

  (a) a first priority disclosed right of pledge (openbaar pandrecht eerste in
rang) over all its Receivables; and

 

  (b) to the extent the Receivables consist of future Receivables, a disclosed
first priority right of pledge (openbaar pandrecht eerste in rang) is granted in
advance (bij voorbaat) over all its future Receivables,

 

as security for the Secured Obligations.

 

3.2 The Right of Pledge includes all accessory rights (afhankelijke rechten) and
all ancillary rights (nevenrechten) attached to the Receivables.

 

3.3

To the extent that the Receivables are (or shall be) subject to an encumbrance
or right of pledge taking priority over the Right of Pledge, nevertheless the
Right

 

3



--------------------------------------------------------------------------------

 

of Pledge will have been (or will be) created with the highest possible rank
available at that time.

 

4. PERFECTION AND NOTIFICATION OF RIGHT OF PLEDGE

 

4.1 Each party to this Deed is entitled:

 

  (a) to present this Deed and any other document pursuant to this Deed for
registration to any office, registrar or governmental body (including the Dutch
tax authorities) in any jurisdiction; and

 

  (b) to serve any notice to a Debtor or any other person,

 

if otherwise acting in conflict with applicable law or rules and regulations or
court orders or as a party to this Deed deems necessary or desirable to protect
its interests.

 

4.2 The Pledgor shall promptly upon the execution of this Deed (and promptly
after a Receivable has arisen against a future Debtor) notify the relevant
Debtor of the Right of Pledge by serving a notice substantially in the form
attached as Schedule 2 (Form of Notice of Pledge).

 

4.3 In accordance with Section 3:246 (1) of the Dutch Civil Code, only the
Pledgee is entitled to collect and receive payment of the Receivables which are
subject to the Right of Pledge and to exercise all rights of the Pledgor
vis-à-vis a Debtor. Without prejudice to its entitlement to collect and receive
payment and to exercise its rights, the Pledgee authorises the Pledgor to
collect and receive payment from a Debtor.

 

4.4 The authorisation granted by the Pledgee to the Pledgor pursuant to Clause
4.3 will be terminated by the Pledgee by giving notice thereof to the Pledgor
and the relevant Debtor and such authorisation shall in any event be
automatically terminated upon the occurrence of an Event of Default which is
continuing.

 

4.5 Upon the occurrence of an Enforcement Event, the Pledgee shall have the
right to enter into court compositions or out-of-court compositions
(gerechtelijke of buitengerechtelijke akkoorden) and to cast a vote in
connection with such compositions or to enter into any settlement agreement
regarding the Receivables with any Debtor or any other person.

 

5. CONTINUING AND ADDITIONAL SECURITY

 

5.1

The Right of Pledge is one and indivisible (één en ondeelbaar), shall (unless
released pursuant to Clause 11 (Termination)) remain in full force and effect,
shall not be satisfied by any intermediate payment or satisfaction of any part
of the Secured Obligations or by any settlement of accounts and the Pledgee
shall

 

4



--------------------------------------------------------------------------------

 

not have any obligation to relinquish the Right of Pledge, until all of the
Secured Obligations have been irrevocably and unconditionally paid in full and
all Commitments with respect thereto have been irrevocably terminated.

 

5.2 To the extent possible under Dutch law, the Right of Pledge shall not in any
way be prejudiced by or be dependent on any collateral or other security now or
hereafter held by the Pledgee as security for the Secured Obligations or any
lien to which it may be entitled (whether by contract or statute). The rights of
the Pledgee hereunder are in addition to and not in lieu of those provided by
law.

 

6. REPRESENTATIONS AND WARRANTIES

 

6.1 The Pledgor represents and warrants, on the date of this Deed for the
benefit of the Pledgee that:

 

  (a) it holds full and exclusive title (titel) to its Receivables and has the
authority and the power (beschikkingsbevoegd) to create the Right of Pledge;

 

  (b) the Receivables:

 

  (i) have, save for the Right of Pledge, not been encumbered with limited
rights (beperkte rechten) or otherwise;

 

  (ii) are not subject to any attachment (beslag);

 

  (iii) have not been transferred or, save for the Right of Pledge, encumbered
in advance (bij voorbaat) to any third party;

 

  (iv) are capable of being transferred, assigned and encumbered with limited
rights (beperkte rechten); and

 

  (v) are not subject to any option or similar right;

 

  (c) save for the Right of Pledge, the Pledgor has agreed not to grant any
right or to do such acts as set forth in Clause 6.1 (b) in respect of the
Receivables;

 

  (d) the Pledgor has no other debtors than the Debtors listed in Schedule 1
(Debtors).

 

6.2 The representations and warranties set out in Clause 6.1 have, on the date
of this Deed, not been made in respect of future Receivables. Unless waived by
the Pledgee, the representations and warranties set out in Clause 6.1 are deemed
to be made by the Pledgor on each date a future Receivable arises or a person
has become a Debtor.

 

5



--------------------------------------------------------------------------------

7. UNDERTAKINGS

 

7.1 Without the prior written consent of the Pledgee, the Pledgor shall not
perform any act which is likely to adversely affect the Receivables or the Right
of Pledge.

 

7.2 Without prejudice to Clause 4.3 (Perfection and Notification of Right of
Pledge), the Pledgor shall not without the prior written consent of the Pledgee:

 

  (a) assign, transfer, pledge or otherwise encumber, release (kwijtschelden) or
waive (afstand doen van) any rights over, the Receivables; or

 

  (b) agree with a court composition or an out-of-court composition
(gerechtelijk of buitengerechtelijk akkoord) or enter into any settlement
agreement in respect of the Receivables.

 

7.3 The Pledgor shall promptly inform the Pledgee of an occurrence of an event
that may be relevant to the Pledgee with respect to the Receivables or which is
likely to adversely affect the Right of Pledge or the ability of the Pledgor to
perform the Secured Obligations, including but not limited to the occurrence of:

 

  (a) an attachment (beslag) of the Receivables;

 

  (b) a filing of a request to declare the Pledgor bankrupt (failliet) or a
filing of a request for a similar proceeding in any jurisdiction;

 

  (c) a filing by the Pledgor of a request to be granted a suspension of
payments (surséance van betaling) or a filing by the Pledgor of a request for a
similar proceeding in any jurisdiction;

 

  (d) the liquidation or dissolution of the Pledgor or the Pledgor ceasing to
carry on the whole or a part of its business; or

 

  (e) the Pledgor becoming aware that any of the representations and warranties
set forth in Clause 6 (Representations and Warranties) is or proves to have been
incorrect or incomplete or misleading.

 

7.4 Upon the occurrence of an event referred to in Clause 7.3, the Pledgor shall
promptly notify in writing, at its own costs, the existence of this Deed and the
Right of Pledge to:

 

  (a) a third party or the court process server (deurwaarder) acting on behalf
of such third party making an attachment (beslag);

 

  (b) the bankruptcy trustee (curator), administrator (bewindvoerder) or similar
officer in any jurisdiction; or

 

  (c) any other relevant person, as the case may be.

 

6



--------------------------------------------------------------------------------

7.5 The Pledgor shall promptly send to the Pledgee a copy of the relevant
documentation in respect of an event referred to in Clause 7.3 and a copy of any
correspondence pursuant to Clause 7.4.

 

7.6 The Pledgor shall at the Pledgee’s first request provide the Pledgee with
all information and with copies of all relevant documentation relating to the
Receivables and allow the Pledgee to inspect its administrative records to
verify the balances outstanding on the Receivables and/or to instruct the
Pledgor’s independent accountant so to verify all in accordance with the Credit
Agreement.

 

7.7 The Pledgor shall promptly notify the Pledgee after a Receivable has arisen
against a future Debtor.

 

8. ENFORCEMENT

 

8.1 Upon the occurrence of an Enforcement Event, the Pledgee shall have the
right to enforce the Right of Pledge in accordance with Dutch law and any other
applicable law and may take all (legal) steps and measures which it deems
necessary or desirable and the Pledgor shall co-operate with the Pledgee in any
way which the Pledgee deems necessary or desirable for the enforcement of the
Right of Pledge.

 

8.2 The Pledgee shall not be obliged to give notice of a sale of the Receivables
to the Pledgor, debtors, holders of a limited right (beperkt recht) or persons
who have made an attachment (beslag) on the Receivables, as required by Sections
3:249 and 3:252 of the Dutch Civil Code. If reasonably possible, the Pledgee
shall give such notice of sale.

 

8.3 The Pledgor shall not be entitled to make a request to the court as referred
to in Section 3:251 (1) of the Dutch Civil Code to determine that the
Receivables shall be sold in a manner deviating from the provisions of Section
3:250 of the Dutch Civil Code.

 

8.4 The Pledgor shall not be entitled to demand that the Pledgee:

 

  (a) shall first enforce any security interests granted by any other person,
pursuant to Section 3:234 of the Dutch Civil Code; or

 

  (b) to first proceed against or claim payment from any other person or enforce
any guarantee, before enforcing this Right of Pledge.

 

The Pledgor waives its rights under Sections 3:233 paragraph (2) and 6:139 of
the Dutch Civil Code.

 

7



--------------------------------------------------------------------------------

8.5 The Pledgor shall not be entitled to set-off (verrekenen) its claims (if
any) against the Pledgee under or in connection with this Deed, the Credit
Agreement and/or the other Credit Documents against the Secured Obligations.

 

8.6 Subject to the mandatory provisions of Dutch law on enforcement, all monies
received or realised by the Pledgee in connection with the enforcement of the
Right of Pledge shall be applied by the Pledgee in accordance with the Credit
Agreement.

 

9. FURTHER ASSURANCES

 

9.1 If no valid right of pledge is created pursuant to this Deed in respect of
the Receivables, the Pledgor irrevocably and unconditionally undertakes to
pledge to the Pledgee the Receivables as soon as they become available for
pledging, by way of supplementary agreements, supplemental deeds or other
instruments on the same (or similar) terms of this Deed.

 

9.2 The Pledgor further undertakes to execute any instrument, provide such
assurances and do all acts and things (at the first request of the Pledgee) as
may be necessary or desirable for:

 

  (a) perfecting or protecting the security created (or intended to be created)
by this Deed;

 

  (b) preserving or protecting any of the rights of the Pledgee under this Deed;

 

  (c) preserving or protecting the Pledgee’s interest in the Receivables;

 

  (d) ensuring that the Right of Pledge and the undertakings and obligations of
the Pledgor under this Deed shall inure to the benefit of any assignee of the
Pledgee under the Credit Agreement and this Deed;

 

  (e) facilitating the collection, appropriation or realisation of the
Receivables or any part thereof in the manner contemplated by this Deed in case
of an Enforcement Event; or

 

  (f) the exercise of any power, authority or discretion vested in the Pledgee
under this Deed.

 

10. POWER OF ATTORNEY AND NO WAIVER

 

10.1 The Pledgor, by way of security and in order to secure the performance by
the Pledgor of its obligations under this Deed, irrevocably and unconditionally
appoints the Pledgee as its attorney (gevolmachtigde) for as long as any of the
Secured Obligations are outstanding for the purposes of:

 

  (a) doing in its name all acts and executing, signing and (if required)
registering in its name all documents which the Pledgor itself could do,
execute, sign or register in relation to the Receivables; and

 

8



--------------------------------------------------------------------------------

  (b) executing, signing, perfecting, doing and (if required) registering every
such further document, act or thing as is referred to in Clause 9 (Further
Assurances).

 

10.2 It is expressly agreed that the appointment under Clause 10.1 will only be
exercised by the Pledgee in case of an Event of Default which is continuing and
is given with full power of substitution to the Pledgee’s legal counsel and also
applies to any situation where the Pledgee acts as the Pledgor’s counterparty
(Selbsteintritt) within the meaning of Section 3:68 of the Dutch Civil Code or
as a representative of the Pledgor’s counterparty.

 

10.3 No delay or omission by the Pledgee in the exercise of any power or right
under this Deed will impair such power or right or be construed as a waiver
thereof or of the event giving rise to such power of right and no waiver of any
past event shall be construed to be a waiver of any power or right accruing to
the Pledgee by reason of any future event.

 

11. TERMINATION

 

11.1 Unless terminated by operation of law, the Right of Pledge shall be in full
force and effect until the Pledgee has certified in writing to the Pledgor that
all Secured Obligations have been fully, irrevocably and unconditionally repaid
or discharged to its satisfaction and all Commitments with respect thereto have
been irrevocably terminated.

 

11.2 Upon termination of the Right of Pledge in accordance with Clause 11.1 or
Clause 11.3, the Pledgee shall issue a notice of termination to the Pledgor and
the Debtor.

 

11.3 The Pledgee is entitled to unilaterally terminate by notice (opzeggen) or
waiver (afstand) the Right of Pledge, in respect of all or part of the
Receivables and all or part of the Secured Obligations within the meaning of
Section 3:81 paragraph 2 of the Dutch Civil Code.

 

12. SUCCESSORS AND ASSIGNS AND RE-PLEDGE

 

12.1 This Deed shall be binding upon and shall inure to the benefit of the
Pledgor and the Pledgee and their respective successors, transferees and
assignees.

 

12.2 The Pledgor shall not assign or transfer any of its rights and obligations
under this Deed without the prior written consent of the Pledgee.

 

12.3 The Pledgor irrevocably and unconditionally grants authority to the Pledgee
to re-pledge (herverpanden) the Receivables in accordance with Section 3:242 of
the Dutch Civil Code.

 

9



--------------------------------------------------------------------------------

13. WAIVER

 

Each party to this Deed waives, to the fullest extent permitted by law, its
rights:

 

  (a) to dissolve (ontbinden) this Deed in case of failure in the performance of
one or more of the Pledgee’s obligations pursuant to Section 6:265 of the Dutch
Civil Code or on any other ground;

 

  (b) to suspend (opschorten) any of its obligations pursuant to Section 6:52 of
“the Dutch Civil Code or on any other ground; and

 

  (c) to nullify (vernietigen) this Deed pursuant to Section 6:228 of the Dutch
Civil Code or on any other ground.

 

14. COSTS

 

All reasonable out-of-pocket costs, charges and expenses in relation to the
negotiation, preparation, administration, execution, perfection, preservation,
protection, registration or enforcement of this Deed and the exercise and/or
enforcement of any rights or powers hereunder by the Pledgee shall be payable by
the Pledgor, in accordance with section 9.5 (Payment of Expenses and Taxes) of
the Credit Agreement.

 

15. EVIDENCE OF DEBT

 

As to the existence and composition of the Secured Obligations, a written
statement by the Pledgee made in accordance with its books shall constitute
conclusive evidence (save for manifest error), it being understood that in the
event of a disagreement with respect thereto, the Pledgee shall be authorised to
exercise its right of enforcement, with due observance of the obligation of the
Pledgee to transfer all which afterwards would appear to be received by it in
excess of its rights.

 

16. LIABILITY

 

Except for its gross negligence (grove nalatigheid) or wilful misconduct
(opzet), the Pledgee shall not be liable vis-à-vis the Pledgor for not (or not
completely) collecting or recovering or selling the Receivables and/or any loss
or damage resulting from any collecting or recovering or selling the Receivables
or arising out of the exercise of or failure to exercise any of its powers under
this Deed or for any other loss of any nature whatsoever in connection with the
Receivables

 

10



--------------------------------------------------------------------------------

or this Deed. Should any such loss or damage occur, then the Pledgor shall fully
indemnify the Pledgee therefor.

 

17. NOTICES

 

17.1 Any notice or other communication in connection with this Deed required to
be sent or given shall be sent in the English language by registered mail or by
fax to the following addresses:

 

if to the Pledgor:

 

Lionbridge Global Solutions (Netherlands) B.V.

c/o Lionbridge Technologies Holdings B.V.

Overschiestraat 55

1062 HN Amsterdam, the Netherlands

Fax: +31 20 408 000

Attention: R. Cowan

 

with a copy to:

 

Lionbridge Technologies, Inc.

1050 Winter Street, Suite 2300

MA 02451 Waltham, the United States of America

Fax: +1 781434 6034

Attention: CEO

 

if to the Pledgee:

 

Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP-8

Charlotte, North Carolina 28288-0680

Attention:

 

Syndication Agency Services

Fax:

 

(0704) 374-2698

Telephone:

 

(0704) 383-0481

 

with a copy to:

 

Wachovia Bank, National Association, as Administrative Agent

One Wachovia Center, NC0760

Charlotte, North Carolina, 28288-0737

Attention:

 

Laura Douglas

Fax:

 

(0704) 383-7611

Telephone:

 

(0704) 383-1357

 

11



--------------------------------------------------------------------------------

or to such other address or, addresses as may from time to time be notified by
the parties for such purpose.

 

17.2 All documents provided under or in connection with this Deed must be:

 

  (a) in English; or

 

  (b) if not in English, and if so required by the Pledgee, accompanied by a
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

17.3 If sent by registered mail, any notice or other communication sent by
registered mail pursuant to this Deed shall be deemed to have been received by
the party to whom it was addressed on the first Business Day after the day shown
as the day of receipt by a return receipt. If sent by fax, it shall be deemed,
in the absence of proof to the contrary, to have been received by the party to
whom it was sent on the day of dispatch provided that the report generated by
the sender’s facsimile machine shows that all pages of such notice, demand or
other communications were properly transmitted to the recipients fax machine.
Without prejudice to any other mode or service, any notice or any other
communication shall be deemed to have been sufficiently served if sent to the
addresses as set forth in Clause 17.1.

 

18. SEVERABILITY

 

18.1 If a provision of this Deed is or becomes illegal, invalid or unenforceable
in any jurisdiction that shall not affect:

 

  (a) the validity or enforceability in that jurisdiction of any other provision
of this Deed; or

 

  (b) the validity or enforceability in other jurisdictions of that or any other
provision of this Deed.

 

18.2 The Pledgor and the Pledgee agree that they will negotiate in good faith to
replace any provision of this Deed which may be held unenforceable with a
provision which is enforceable and which is as similar as possible in substance
to the unenforceable provision.

 

19. AMENDMENT AND EMBODIMENT

 

This Deed shall not be amended, modified or rescinded except in writing when
duly signed by authorised signatories of the Pledgor and the Pledgee. Any
amendment, addendum and appendix so signed shall constitute part of this Deed.

 

12



--------------------------------------------------------------------------------

20. COUNTERPARTS

 

This Deed may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

21. ACCEPTANCE

 

The Pledgee accepts the Right of Pledge and all stipulations, covenants,
undertakings, waivers, authorities and powers pursuant to this Deed.

 

22. GOVERNING LAW

 

This Deed shall be governed by and construed in accordance with Dutch law.

 

23. JURISDICTION

 

The courts of Amsterdam, the Netherlands shall have exclusive jurisdiction to
hear and determine any suit, action or proceedings, and to settle any disputes
which might arise out of or in connection with this Deed, and, for such
purposes, the Pledgor irrevocably and unconditionally submits, for the benefit
of the Pledgee, to the jurisdiction of that court. The Pledgee, however,
reserves the right to refer the matter to any other competent court in any
jurisdiction, whether concurrently or not (to the extent permitted by law).

 

IN WITNESS WHEREOF this Deed was signed on the date first written above

 

[SIGNATURE PAGE TO FOLLOW]

 

13



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL         ASSOCIATION         LOGO [g913631852.jpg]      
LOGO [g913631851.jpg]

Name:

 

Mark B. Felker

     

Name:

 

Louis K. Beasley III

Title:

 

Managing Director

     

Title:

 

Director

   

Wachovia Bank, National Association

           



--------------------------------------------------------------------------------

LIONBRIDGE GLOBAL SOLUTION HOLDING (NETHERLANDS) B.V. LOGO [g91363186.jpg]

Name:

 

R.J. Cowan

Title:

 

Managing director